DETAILED ACTION
This communication is in response to the claims filed on 06/26/2019.
Application No: 16/452,818.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Michael R. Casey on June 15, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
Claim 1. (Currently Amended) A medical information processing apparatus comprising a processing circuitry,
the processing circuitry being configured to
	
	acquire numerical data obtained by digitizing an acquisition condition of [[the]] medical data of the subject, wherein the acquisition condition includes at least one of a type of pulse sequence, a frame number, a type of k-space filling trajectory, a number of times of repetition of repetition operation or an acceleration factor of parallel imaging, 
	acquire, as the medical data, raw data acquired by medical imaging according to the acquisition condition, [[and]]
apply a machine learning model to input data including (1) the numerical data and (2a) the medical data or (2b) a medical image based on the medical data to generate output data based on the medical data or the medical image, and 
output as the output data at least one of de-noised medical data, segmented image data, or super resolution data.

Claim 2. (Original): The medical information processing apparatus according to claim 1, wherein the machine learning model receives inputs of the numerical data and the medical data and learns using teacher data.

	Claim 3. (Original): The medical information processing apparatus according to claim 1, wherein
	the numerical data includes an element having two or more finite number of elements,
	the number of the elements corresponds to a number of a plurality of candidate conditions corresponding to the acquisition condition, and
	the value of the element corresponds to a numerical value according to whether or not the acquisition condition is adopted for the candidate conditions and/or a value.

	Claim 4. (Original): The medical information processing apparatus according to claim 3, wherein the value of the element has one of a first value indicating that the acquisition condition is adopted and a second value indicating that the acquisition condition is not adopted.

	Claim 5. (Original): The medical information processing apparatus according to claim 3, wherein
	the numerical data includes an element having two or more finite number of elements, and
	the elements by the number of the elements include a first element corresponding to the candidate conditions and a second element corresponding to none of the candidates.

	Claim 6. (Canceled)

	Claim 7. (Original): The medical information processing apparatus according to claim 1, wherein the processing circuitry generates data to be provided for medical diagnosis on the subject as the output data.

	Claim 8. (Original): The medical information processing apparatus according to claim 1, wherein the machine learning model is configured to multiply each of the numerical data and the medical data by weight different and add a product for each channel.

	Claim 9. (Canceled)

	Claim 10. (Currently Amended): The medical information processing apparatus according to claim [[9]] 1, wherein the processing circuit performs reconstruction processing on the input data including the numerical data and the raw data using [[a]] the machine learning model to generate the image data on the subject.

	Claim 11. (Currently Amended): The medical information processing apparatus according to claim [[9]] 1, wherein
	the acquisition condition is a number of times of acquisition and/or a direction of acquisition for each data acquisition trajectory, and
	the numerical data is mask data in which a numerical value corresponding to the number of times of acquisition and/or the direction of acquisition in target imaging is assigned to a plurality of data acquisition trajectory candidates having a finite number of elements.

	Claim 12. (Original): The medical information processing apparatus according to claim 11, wherein the processing circuitry determines the number of times of acquisition and/or the direction of acquisition for the data acquisition trajectory candidates according to a user's instruction or automatically.

	Claim 13. (Original): The medical information processing apparatus according to claim 11, wherein the processing circuitry determines the number of times of acquisition and/or the direction of acquisition for the data acquisition trajectory candidates according to a predetermined rule based on an imaging time in the medical imaging.

	Claim 14. (Original): The medical information processing apparatus according to claim 11, wherein the numerical value includes a first numerical value indicating that data acquisition is to be performed and a second numerical value indicating that data acquisition is not to be performed.

	Claim 15. (Currently Amended): The medical information processing apparatus according to claim 11, wherein each of the data acquisition trajectory candidates is a data acquisition trajectory in k-space related to [[the]] a radial method, and linearly passes substantially a center of the k-space.

	Claim 16. (Original): The medical information processing apparatus according to claim 15, wherein an angular interval between the data acquisition trajectory candidates is set to a predetermined angle.

	Claim 17. (Original): The medical information processing apparatus according to claim 15, wherein the data acquisition trajectory candidates are arranged at substantially equal intervals at an angle based on an angle obtained by dividing 360 degrees by the number of the elements.

	Claim 18. (Original): The medical information processing apparatus according to claim 11, wherein each of the data acquisition trajectory candidates is a data acquisition trajectory in k-space related to a spiral method, and spirally passes through the k-space.

	Claim 19. (Original): The medical information processing apparatus according to claim 11, wherein the processing circuitry applies the machine learning model to the mask data and the raw data, generates de-noised raw data as the output data, and performs Fourier transformation on the de-noised raw data to generate the medical image.

	Claim 20. (Currently Amended): The medical information processing apparatus according to claim 11, wherein the processing circuitry performs Fourier transformation on the raw data to generate a provisional medical image, and applies the machine learning model to the mask data and the provisional medical image

	Claim 21. (Original): The medical information processing apparatus according to claim 1, further comprising an imaging apparatus configured to perform magnetic resonance imaging on the subject and acquire k-space data as the medical data.

	Claim 22. (Currently Amended): A medical information processing method comprising:
	
	acquiring numerical data obtained by digitizing an acquisition condition of the subject, wherein the acquisition condition includes at least one of a type of pulse sequence, a frame number, a type of k-space filling trajectory, a number of times of repetition of repetition operation or an acceleration factor of parallel imaging; [[and]]
	acquiring, as the medical data, raw data acquired by medical imaging according to the acquisition condition,
	applying a machine learning model to input data including (1) the numerical data and (2a) the medical data or (2b) a medical image based on the medical data to generate output data based on the medical data or the medical image; and
outputting as the output data at least one of de-noised medical data, segmented image data, or super resolution data.


***
 
Reasons for allowance
Claims 1-5, 7-8 and 10-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
A medical information processing apparatus comprising a processing circuitry,
the processing circuitry being configured to
	acquire numerical data obtained by digitizing an acquisition condition of medical data of the subject, 
wherein the acquisition condition includes at least one of a type of pulse sequence, a frame number, a type of k-space filling trajectory, a number of times of repetition of repetition operation or an acceleration factor of parallel imaging, 
	acquire, as the medical data, raw data acquired by medical imaging according to the acquisition condition, 
apply a machine learning model to input data including (1) the numerical data and (2a) the medical data or (2b) a medical image based on the medical data to generate output data based on the medical data or the medical image, and 
output as the output data at least one of de-noised medical data, segmented image data, or super resolution data.

 
The representative claim 22 distinguish features are underlined and summarized below: 
 A medical information processing method comprising:
	
	acquiring numerical data obtained by digitizing an acquisition condition medical data of the subject, 
wherein the acquisition condition includes at least one of a type of pulse sequence, a frame number, a type of k-space filling trajectory, a number of times of repetition of repetition operation or an acceleration factor of parallel imaging; 
	acquiring, as the medical data, raw data acquired by medical imaging according to the acquisition condition,
	applying a machine learning model to input data including (1) the numerical data and (2a) the medical data or (2b) a medical image based on the medical data to generate output data based on the medical data or the medical image; and
outputting as the output data at least one of de-noised medical data, segmented image data, or super resolution data.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 22 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Wang, AKCAKAYA and ALTER teach following:
 	Wang ( US 11143730 B2) teaches a method for reconstructing a full k-space dataset using parallel magnetic resonance (MR) imaging technique. The method includes acquiring, by a plurality of receiver coils, a set of first under-sampled k-space data, receiving a set of second partial or fully-sampled k-space data, respectively performing k-space interpolation of the set of the first under-sampled k-space data respectively acquired by each of the plurality of receiver coils, recovering respectively missing k-space lines of each of the set of first under-sampled k-space data using corresponding second partial or fully-sampled k-space data and corresponding first under-sampled k-space data, forming a plurality of full k-space datasets by respectively combining each of the set of first under-sampled k-space data and corresponding recovered missing k-space lines for each of the plurality of receiver coils, obtaining a plurality of fully-sampled images from the plurality of full k-space datasets, and combining images into a final image.

AKCAKAYA (WO 2018187005 A1) teaches methods for reconstructing images from undersampled k-space data using a machine learning approach to learn non-linear mapping functions from acquired k-space lines to generate unacquired target points across multiple coils.

ALTER (CA 2732171 A1) teaches that clinical information, molecular information and/or computer-generated morphometric information is used in a predictive model for predicting the occurrence of a medical condition. In an embodiment, a model predicts whether a patient is likely to have a favorable pathological stage of prostate cancer, where the model is based on features including one or more (e.g., all) of preoperative PSA, Gleason Score, a measurement of expression of androgen receptor (AR) in epithelial and stromal nuclei and/or a measurement of expression of Ki67-positive epithelial nuclei, a morphometric measurement of a ratio of area of epithelial nuclei outside gland units to area of epithelial nuclei within gland units, and a morphometric measurement of area of epithelial nuclei distributed away from gland units. In some embodiments, quantitative measurements of protein expression in cell lines are utilized to objectively assess assay (e.g., multiplex immunofluorescence (IF)) performance and/or to normalize features for use within a predictive model.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
acquire, as the medical data, raw data acquired by medical imaging according to the acquisition condition, 
apply a machine learning model to input data including (1) the numerical data and (2a) the medical data or (2b) a medical image based on the medical data to generate output data based on the medical data or the medical image, and 
output as the output data at least one of de-noised medical data, segmented image data, or super resolution data.

Wang t teaches a method for reconstructing a full k-space dataset using parallel magnetic resonance (MR) imaging technique; but failed to teach one or more limitations, including, 
acquire, as the medical data, raw data acquired by medical imaging according to the acquisition condition, 
apply a machine learning model to input data including (1) the numerical data and (2a) the medical data or (2b) a medical image based on the medical data to generate output data based on the medical data or the medical image, and 
output as the output data at least one of de-noised medical data, segmented image data, or super resolution data.

AKCAKAYA and ALTER alone or in combination failed to cure the deficiency of Wang.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a medical information processing apparatus and circuitry. The processing circuitry acquires medical data on a subject, acquires numerical data obtained by digitizing an acquisition condition of the medical data, and applies a machine learning model to input data including the numerical data and the medical data, thereby generating output data based on the medical data. However, when the k-space data RDM is generated, the processing circuitry performs Fourier transformation on the k-space data RDM to generate an MR image RI corresponding to the k-space data RD or the k-space data RDM. Since the MR image RI is generated by Fourier transformation of the k-space data RDM in which the deficient part of signal is restored, the image quality is improved compared to the MR image generated by the Fourier transformation of the k-space data RD including the signal deficiency. Further, by adding the numerical data obtained by digitizing the type of pulse sequence in this manner to the input of the machine learning model, it becomes possible to generate output data taking the type of pulse sequence into consideration as well as the medical image or raw data. Therefore, the accuracy of the output data of the machine learning model is improved.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645